Citation Nr: 9904619	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-11 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral 
chorioretinitis, currently rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The Board remanded this case in May 1995, in part, to afford 
the veteran a VA examination.  The veteran was scheduled for 
VA visual examinations in June and August 1995, May 1996, 
July 1997, and July 1998, but failed to report.  The Board of 
Veterans' Appeals (Board) observes that while the veteran has 
a responsibility to report for VA examinations which have 
been scheduled, 38 C.F.R. § 3.326, it is incumbent upon the 
VA to notify the veteran of the implications of a failure to 
report, so that the veteran can make an informed decision as 
to whether to appear for scheduled examinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991)).  Under 
the provisions of 38 C.F.R. § 3.655(a),(b) (1998), where a 
veteran fails, without good cause, to report for a necessary 
examination scheduled in conjunction with a claim for 
increase, the claim must be denied.  However, in the instant 
case, the veteran has not been provided with the provisions 
of that regulation.  It could be prejudicial for the Board to 
deny the veteran's claim on a basis different from that of 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for chorioretinitis since 
January 1992. After obtaining the proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of treatment records 
from those facilities identified by the 
veteran, which have not already been 
associated with the claims folder.

2.  Thereafter, RO should schedule the 
veteran for a VA ophthalmologic 
examination, to determine the current 
severity of his service-connected 
chorioretinitis.  The examiner should 
review the claims folder prior to 
completing the examination, and obtain a 
recent employment history from the 
veteran including notation of any time 
lost from employment due to 
chorioretinitis.  All necessary tests and 
studies are to be performed, including 
measurement of visual acuity, and all 
findings are to be reported in detail.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

3.  Regarding the notice to the veteran 
of the examination scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause. 38 C.F.R. § 3.655.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re- 
adjudicate the issue of entitlement to an 
increased evaluation for bilateral 
chorioretinitis.  Review should include 
consideration of the provisions of 38 
C.F.R. § 3.321(b)(1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the veteran and 
his representative should be provided a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
then be returned to the Board for further appellate 
consideration, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 1 -


